SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1198
CA 15-00610
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


IN THE MATTER OF ANTHONY DESA, M.B., B.S.,
PETITIONER-RESPONDENT,

                      V                                          ORDER

STATE OF NEW YORK, SUNY UPSTATE MEDICAL UNIVERSITY,
WILLIAM D. GRANT, Ed.D, AND STEPHEN J. KNOHL, M.D.,
RESPONDENTS-APPELLANTS.
(APPEAL NO. 2.)


ERIC T. SCHNEIDERMAN, ATTORNEY GENERAL, ALBANY (ROBERT M. GOLDFARB OF
COUNSEL), FOR RESPONDENTS-APPELLANTS.

WEISBERG & ZUKHER, PLLC, SYRACUSE (DAVID E. ZUKHER OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Supreme Court, Onondaga County (James
P. Murphy, J.), entered June 20, 2014 in a proceeding pursuant to CPLR
article 78. The order awarded petitioner attorney’s fees and costs.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Villar v Howard, 126 AD3d 1297, 1300).




Entered:    November 13, 2015                   Frances E. Cafarell
                                                Clerk of the Court